Citation Nr: 1130456	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  04-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophogeal reflux disorder (GERD).

2.  Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1963 to December 1966.

This matter originally came before the Board of Veterans Appeals (Board) on appeal from a July 2003 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  In a June 2007 decision, the Board addressed eleven issues then on appeal.  In pertinent part, the Board reopened the claims of service connection for rectal bleeding and for GERD, claimed as a digestive disorder, and denied these two claims on a de novo basis.  The Board also denied service connection for a prostate condition.  The Veteran appealed the June 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 memorandum decision, the Court vacated the denials of service connection for rectal bleeding, GERD, and a prostate condition, and remanded these matters to the Board for further readjudication consistent with the decision.  The Court deemed the other issues addressed in the Board's June 2007 decision as abandoned, as they were not addressed in the appellant's brief.

In March 2010, the Board remanded the claims of service connection for rectal bleeding, GERD, and a prostate condition to the RO via the Appeals Management Center for a VA compensation examination to determine the nature and etiology of these disorders, specifically to ascertain whether they are attributable to his military service.  In a March 2011 rating decision, the RO granted the Veteran's claim of entitlement to service connection for internal and external hemorrhoids (previously rated as rectal bleeding), and assigned an initial non-compensable disability rating, retroactively effective from January 27, 2003.  However, this claim is no longer on appeal because the Veteran has not appealed either this initial rating or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).



FINDINGS OF FACT

1.  The probative (meaning competent and credible) medical and other evidence of record indicates the Veteran's GERD is not attributable to his military service.

2.  Similarly, the probative medical and other evidence of record indicates the Veteran's prostate condition is not attributable to his military service.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

1.  A prostate condition was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claims of entitlement to service connection for endometriosis and a pelvic disorder, those claims have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on those claims is moot.  38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claims of entitlement to service connection for GERD and a prostate condition decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to and after the initial adjudication of the Veteran's claims in July 2003, letters dated March and November 2003 were sent to the Veteran.  These notice letters informed the Veteran of his and VA's responsibilities in obtaining evidence.  The Board notes that the Veteran's claim pre-dated the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in discussing the appropriate disability ratings or effective dates to be assigned when claims are granted.  However, since the Board is denying these claims, these downstream elements are inconsequential.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file, having been obtained to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in April 2010 pertaining to these claims, the results from which have been included in the claims file for review.  The VA examination involved review of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).
The Board also finds there was substantial compliance with the March 2006 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.

II.  The Merits of the Claims

The Veteran contends that he currently suffers from GERD and a prostate condition as a result of his military service.  
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board notes that the Veteran has satisfied the threshold preliminary evidentiary burden of establishing that he currently suffers from GERD and a prostate condition.  The Veteran's VA treatment records from April 2001 to May 2002, note the Veteran's treatment for GERD and prostatic hypertrophy.  Further, the April 2010 VA examiner confirmed these diagnoses.  As such, element (1) of Hickson [current disability] has been satisfied and the Board now turns to the question of in-service incurrence.  See Hickson, supra.

Review of the Veteran's service treatment records reveals a diagnosis of prostatitis in March 1966.  He was prescribed medication and his prostatitis was determined to have cleared in May 1966.  Thereafter, a June 1966 treatment record also noted the Veteran to be recuperating from hepatitis but stated that he was suffering from stomach pains and an intolerance to fatty foods.  The Veteran was also seen with complaints of stomach gas in November 1966.  A diagnosis of GERD, however, was not rendered at that time.  Additionally, there are no further complaints, treatment or diagnoses involving the Veteran's stomach or prostate.  Thus, Hickson element (2), in-service disease or injury, has been not satisfied as to having a permanent disability since the prostatisis is shown to have resolved in service.  See Hickson, supra.

Moreover, following the Veteran's discharge from service in December 1966, the first indication of a prostate condition as not until April 2001.  Further, the Veteran was suspected of suffering from GERD in August 2001, but it was not diagnosed until November 2001, when it was noted as "stable."  The lapse of over three decades between the Veteran's military service and the first documented complaint of the claimed disorders is probative evidence to be considered in determining whether his current disability may be traced back to his military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, there is simply no medical evidence of record etiologically linking the Veteran's current diagnoses of GERD and prostatitis to his military service.  In fact, there is probative evidence against his claims.

In accordance with the Court's order, the Board remanded these claims to the RO in March 2010 with instructions to schedule the Veteran for a VA compensation examination to ascertain the nature and etiology of his disorders.  The Veteran underwent a VA examination in April 2010.  At that time, after a review of the claims file, including his service treatment records, and a physical examination, the examiner specifically opined that the Veteran's GERD and prostate condition are less likely as not caused by or a result if his military service.  By way of explanation, the examiner noted that the Veteran did not have GERD in service, only complaints of gas.  And, while the Veteran did have hepatitis in service, which was shown to have resolved, it does not lead to GERD decades later.  Further, the examiner noted that the one in-service instance of acute prostatitis does not lead to a beginning prostatic hypertrophy, also occurring decades after service.  

Therefore, the only evidence in support of the Veteran's claims consists of his unsubstantiated statements and personal belief that his current disorders are a result of his military service.  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  

In this case, the Veteran's claims file is negative for complaints and also diagnoses of the claim disorders, GERD and a prostate condition, until 2001.  Further, while the Veteran asserts that these have been chronic disorders, the evidence of record simply does not support his assertions.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  (VA cannot ignore veteran's testimony simply because veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Therefore, the Board finds the Veteran's assertions that his GERD and prostate condition are related to his time in service not credible.

Having found that there is no credible evidence of a continuity of symptomatology, the Board further notes that the Veteran is not otherwise competent to relate GERD or a prostate condition, first manifested three decades after service, to his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau, supra.  The Veteran's claim also fails on the basis of both Hickson element (3), nexus.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the Veteran's claims that his GERD and prostate condition are related to service.  There is not an approximate balance of evidence.  



ORDER

The claim of service connection for GERD is denied.

The claim of service connection for a prostate condition is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


